post-conviction habeas relief     See id.      For this reason, we affirm the
                 decision of the district court to deny the petition. 1 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                  &nth
                                                     Pickering


                                                                    c--c              J.
                                                     Parraguirre


                                                    CoS
                                                     Saitta
                                                                                      J.



                 cc: Hon. Douglas W. Herndon, District Judge
                      Turco & Draskovich
                      Attorney General/Carson City
                      Clark County District Attorney        •




                      Eighth District Court Clerk




                        'Although the district court incorrectly addressed the procedural
                 bars and merits of the claims, we nevertheless affirm because the district
                 court reached the correct result in denying the petition. See Wyatt v.
                 State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (holding that a correct
                 result will not be reversed simply because it is based on the wrong reason).



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e